Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1, 26, 31, 33-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2003/0232016) and in view of Mangat et al. (US 2010/0222673). 


3.	Addressing claim 1, Heinrich discloses a method of determining the location of a nerve or portion of a nerve of interest in a subject during a surgical operation, comprising:
a)  in surgical operation, administering to an organ or area of said subject innervated by said nerve or portion of a nerve of interest a dye which fluoresces at an emission wavelength when said dye is contacted with an excitation wavelength, whereby said dye is taken up by or proceeds along the path of said nerve (see [0010], [0026], claims 1 and 2);
b)    exposing said nerve or portion of nerve during said operation to illumination comprising said excitation wavelength, thereby causing said fluorescent dye in or along the nerve or portion thereof to fluoresce (see [0027] and [0029]); 
c)    detecting the fluorescence of said dye, thereby determining the location of said nerve or portion of nerve during said surgical operation (see claim 1 and [0032]).

In the same field of endeavor, which is using dye in surgery to identify/image nerve, Mangat explicitly discloses inject ICG dye between 1 hour and 30 hours before surgical operation (see [0021], [0027], [0067] and claims 5-6). Inject dye before or during operation only require routine skill in the art. Using dyes/tracers to determine nerves/location before surgery is well-known as shown in several prior arts. It would have been obvious to one of ordinary skill in the art at the time of the invention to inject dye between 1 hour and 30 hours as taught Mangat because this allow time for dye to reach intended target (see [0027]; provide sufficient time for the dye to be taken up by one or more nerves). 

4.	Addressing claims 26, 31, 33-36 and 38-39, Heinrich discloses:
transecting said nerve during the surgical operation, creating two ends, and the detection of fluorescence of step (c) determine the location of the two ends (see claim 1 and [0032]; Heinrich discloses the nerve absorb dye and when radiate with light it showing fluorescence in the image which allow viewer to identify nerves and any portions and ends of nerves); 
wherein said nerve or said portion of said nerve is visualized on a image display, thereby permitting determination of the location of said nerve or portion of said nerve (see [0010]; identify by viewing/compare images);
wherein said dye is a dye which fluoresces when exposed to near infrared light (see Heinrich’s paragraph [0029-0030], Fast DilTM work with both visible and near infrared light; Mangat ICG worked with both visible and near infrared light);
wherein said dye is a tricarbocyanine dye or an analog thereof (see Mangat’s claims 5-6);
wherein the tricarbocyanine dye is indocyanine green (see Mangat’s claims 5-6);
wherein the subject is a human (see [0013]);
wherein said dye is administered between about 18 hours and about 24 hours before said surgical operation (see Mangat’s paragraph [0021], [0027] and [0067]);
wherein said dye is administered between about 6 hours and about 24 hours before said surgical operation (see Mangat’s paragraph [0021], [0027] and [0067]).


5.	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2003/0232016), in view of Mangat et al. (US 2010/0222673) and further in view of Chan et al. (US 2005/0038471). 

6.	Addressing claim 27, Heinrich do not disclose determination of the location of the two ends is used to guide grafting of nerve tissue between the ends or to reconnect them. However, it would have been obvious to one of ordinary skill in the art to detect the fluorescently labeled nerve and its two ends to guide the grafting of nerve tissue to the respective ends or to reconnect the two ends. Chan discloses applying dye to the location of the two ends and used to guide grafting of nerve tissue between the ends or to reconnect them (see Figs. 30-31, [0232] and [0243-0246]). It would have been obvious to one of ordinary skill in the art at the time of the invention to label the two ends of nerve segment to used for guiding grafting of nerve tissue between the ends or to reconnect them as taught by Chan because enable physician not just identify nerves during surgery but also prepared damage nerves (see [0243-0246]). 

7.	Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2003/0232016), in view of Mangat et al. (US 2010/0222673) and further in view of Steers et al. (US 2008/0194970). 

8.	Addressing claim 32, Heinrich does not explicitly discloses wherein said exposing of said nerve to excitation wavelength is by a laparoscopic instrument. In the same field of endeavor, which is using dye in surgery to identify tissue/nerve, Steers discloses wherein said exposing of said nerve to excitation wavelength is by a laparoscopic instrument (see [0058], visualize nerve with laparoscopic instrument is also exposing the nerve to excitation wavelength by a laparoscopic instrument; Steers also explicitly discloses injecting tracer/dye into penis between 1 hours to 30 hours (24 hours) prior to surgery (see [0010] and [0012]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expose of said nerve to excitation wavelength is by a laparoscopic instrument as taught by Steers because laparoscopic instrument is another instrument that allow user to radiate light to excite tissue and visualize tissue (see [0058]). 

Response to Arguments

Applicant's arguments filed 05/17/22 have been fully considered but they are not persuasive. Applicant argues the reference Mangat is commonly own by the same company therefore does not qualify as prior art. Applicant’s argument is not persuasive because applicant does not submit an affidavit. An oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). Further, prior art Steers et al. (US 2008/0194970) discloses injecting tracer/dye into penis between 1 hours to 30 hours (24 hours) prior to surgery (see [0010] and [0012]). Mangat could be replace by Steers therefore this limitation is well-known and not allowable. Also see US 2003/0050678 (see [0019]; use icg dye 24 hours before surgical operation (excision)). File an affidavit to disqualify Mangat would not move the application forward. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0050678 (see [0019]; use icg dye 24 hours before surgical operation (excision)).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793